Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 1 of 32 Page ID #:24




   1 Benjamin N. Gluck - State Bar No. 203997
        bgluck@birdmarella.com
   2 Ashley D. Bowman - State Bar No. 286099
        abowman@birdmarella.com
   3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   4 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   5 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   6
     Attorneys for Plaintiff John Doe
   7
                           UNITED STATES DISTRICT COURT
   8
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10
  11 JOHN DOE,                                    CASE NO. 2:21-cv-02803
  12                Plaintiff,                    NOTICE OF EX PARTE
           vs.                                    APPLICATION AND EX PARTE
  13
                                                  APPLICATION FOR TEMPORARY
  14 UNITED STATES OF AMERICA;                    RESTRAINING ORDER AND
     TRACY L. WILKISON (OFFICIAL                  ORDER TO SHOW CAUSE RE:
  15 CAPACITY), KRISTI KOONS
     JOHNSON (OFFICIAL CAPACITY)                  PRELIMINARY INJUNCTION;
  16                                              MEMORANDUM OF POINTS AND
              Defendants.                         AUTHORITIES
  17
  18                                              [Filed Concurrently with Declarations
                                                  of Ariel A. Neuman and Benjamin N.
  19                                              Gluck; and Proposed Order]
  20
  21
  22
  23
  24
  25
  26
  27
  28

                 EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 2 of 32 Page ID #:25




   1        PLEASE TAKE NOTICE that Plaintiff applies, ex parte, for a temporary
   2 restraining order (“TRO”) and an order to show cause (“OSC”) re preliminary
   3 injunction against the United States of America (“Defendant”), enjoining Defendant
   4 from continuing to violate Plaintiff’s rights, under the Fourth Amendment to the
   5 United States Constitution to be free from unreasonable searches and seizures and
   6 Plaintiff’s Fifth Amendment right against self-incrimination and right to due process
   7 , in connection with Respondent’s unlawful seizure of Plaintiff’s property from a
   8 safety deposit box at 9182 W Olympic Blvd, Beverly Hills, California 90212.
   9        Plaintiff urges the Court to issue a TRO and OSC in the form of the proposed
  10 order submitted concurrently with this ex parte application. This ex parte
  11 application is made pursuant to Federal Rule of Civil Procedure 65 and Central
  12 District Local Rule 65.
  13        This ex parte application is based upon this Notice, the Memorandum of
  14 Points and Authorities, the Declarations of Benjamin N. Gluck and Ariel A.
  15 Neuman, the filings in this action, the Proposed Order, which is being lodged in
  16 accordance with Local Rule 7-20, and any and all evidence, argument, or other
  17 matters that may be presented at the hearing.
  18        On March 24, 2021, Ariel Neuman, a principal with the firm representing
  19 Plaintiff, communicated telephonically and by email with AUSA Andrew Brown,
  20 during which they discussed the matters giving rise to this application. On March
  21 31, 2021, counsel for Plaintiff provided notice to the United States Attorney’s Office
  22 for the Central District of California and the Los Angeles Field Office of the Federal
  23 Bureau of Investigation that Plaintiff would be filing an ex parte application on
  24 March 31, 2021, for a TRO to enjoin the Government from continuing to violate
  25 Plaintiff’s constitutional rights. (Declaration of Benjamin N. Gluck ¶¶ 9-14.)
  26 Specifically, and as set forth in Mr. Gluck’s declaration, counsel (1) left a message
  27 for and then spoke with AUSA Andrew Brown, and stated that counsel would be
  28 filing this application on March 31 and why; (2) left a voicemail with the U.S.

                                                2
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 3 of 32 Page ID #:26




   1 Attorney’s Office for the Central District, stating that counsel would be filing this
   2 application on March 31 and why, and providing counsel’s contact information; (3)
   3 sent an email to the email address listed on the website of the U.S. Attorney’s Office
   4 for the Central District as being the appropriate method for providing notice of TRO
   5 applications (and copying Mr. Brown), stating that counsel would be filing this
   6 application and why; and (4) spoke with a representative of the Legal Department of
   7 the Los Angeles Field Office of the FBI, stating that counsel would be filing this
   8 application on March 31 and why, and providing counsel’s contact information. (Id.
   9 ¶¶ 9-14.) Mr. Brown declined to stipulate to the relief sought in the TRO
  10 application in order to preserve the status quo pending a ruling on the OSC.
  11 DATED: March 31, 2021                Benjamin N. Gluck
                                          Ashley D. Bowman
  12
                                          Bird, Marella, Boxer, Wolpert, Nessim,
  13                                      Drooks, Lincenberg & Rhow, P.C.
  14
  15
                                          By:
  16
                                                            Benjamin N. Gluck
  17                                            Attorneys for Plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 3
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 4 of 32 Page ID #:27




   1                                             TABLE OF CONTENTS
                                                                                                                               Page
   2
        I. INTRODUCTION .................................................................................................... 1
   3
        II. FACTUAL BACKGROUND ................................................................................. 2
   4
                A.       USPV’s Private Safe Deposit Box Service ............................................. 2
   5
                B.       Plaintiff is the lessee of at least one box at USPV .................................. 3
   6
                C.       The Government’s seizure of all property at USPV and its
   7                     announced intention to leverage the seizure to commence
                         investigations of all box holders ............................................................. 4
   8
        III. LEGAL STANDARDS ......................................................................................... 7
   9
                A.       A Temporary Restraining Order May Issue to Prevent
  10                     Immediate, Irreparable Harm. ................................................................. 7
  11            B.       Fed. R. Crim. P. 41(g) Offers Relief to Anyone Whose Property
                         Is Impaired by a Seizure.......................................................................... 8
  12
                C.       An Injunction May Issue to Prevent Further Deprivation Of
  13                     Constitutional Rights............................................................................... 9
  14 IV. ARGUMENT ...................................................................................................... 10
  15            A.       The Government Is Engaging In An Ongoing Illegal Search And
                         Seizure ................................................................................................... 10
  16
                         1.       Plaintiff Has An Individual Fourth Amendment Right In
  17                              His Boxes And The Government Cannot Search Or Seize
                                  Plaintiff’s Boxes Without Probable Cause And A Warrant
  18                              Specific To Each Box .................................................................. 11
  19                     2.       Plaintiff Should Not Be Forced To Comply With The
                                  Government’s Announced Plan To Retain Possession Of
  20                              All Property At USPV Until All Owners Submit To An
                                  “Investigation” To Retrieve It .................................................... 13
  21
                                  a.        The Government Seeks to Force Plaintiff to
  22                                        Surrender Plaintiff’s Fifth Amendment Rights To
                                            Assert Plaintiff’s Fourth Amendment Rights................... 13
  23
                                  b.        The Warrant Likely Does Not Permit This
  24                                        Procedure .......................................................................... 14
  25                     3.       The Government’s Improper Refusal To Comply With
                                  Rule 41(f)(1)(C) Should Not Be Permitted To Frustrate
  26                              Plaintiff’s Attempt To Seek Judicial Review And Redress ....... 16
  27            B.       The Court Should Enter a Temporary Restraining Order
                         Enjoining The Government From Continuing to Violate
  28                     Plaintiff’s Constitutional Rights ........................................................... 17

                                                                     i
                     EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 5 of 32 Page ID #:28




   1                     1.      Plaintiff Is Likely to Succeed on His Claims for Return of
                                 Plaintiff’s Property and Injunctive Relief Claims ...................... 17
   2
                                 a.       Plaintiff is Likely to Succeed on His Rule 41(g)
   3                                      Claim For Return of Property........................................... 18
   4                                      (i)      The Court Can and Should Exercise Its
                                                   Jurisdiction to Decide Plaintiff’s Rule 41(g)
   5                                               Claim ...................................................................... 18
   6                                      (ii)     The Facts and Law Favor Granting Plaintiff’s
                                                   Request For Return of Plaintiff’s Personal
   7                                               Property .................................................................. 20
   8                             b.       Plaintiff is Likely to Succeed on Plaintiff’s
                                          Declaratory and Injunctive Relief Claims ........................ 21
   9
                         2.      Plaintiff Will Continue To Suffer Immediate and
  10                             Irreparable Harm In the Absence of the Preliminary Relief
                                 Requested Here ........................................................................... 21
  11
                         3.      Granting Plaintiff’s Requested Preliminary Relief Is In
  12                             The Public Interest ...................................................................... 22
  13 V. RELIEF REQUESTED......................................................................................... 22
  14 VI. CONCLUSION ................................................................................................... 23
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                 ii
                    EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 6 of 32 Page ID #:29




   1                                            TABLE OF AUTHORITIES
   2                                                                                                                     Page(s)
   3
        Federal Cases
   4
        Alliance for the Wild Rockies v. Cottrell,
   5       632 F.3d 1127 (9th Cir. 2011) ........................................................................ 8, 18
   6
     Canatella v. State of California,
   7   304 F.3d 843 (9th Cir. 2002) .............................................................................. 21
   8 Connelly v. Horner,
   9   No. C-88-5085-DLJ, 1989 WL 125011 (N.D. Cal. June 15, 1989) ................... 21
  10 Couch v. United States,
       409 U.S. 322 (1973) (Brennan, J. concurring) ................................................... 14
  11
  12 Cox v. United States,
       No. CV 07-1200-PHX-SMM, 2008 WL 477877 (D. Ariz. Feb. 19,
  13   2008) ................................................................................................................... 20
  14
     Does I-XXII v. Advanced Textile Corp.,
  15   214 F.3d 1058 (9th Cir. 2000) .............................................................................. 3
  16 eBay Inc. v. MercExchange, L.L.C.,
  17   547 U.S. 388 (2006) ............................................................................................. 9
  18 Frontline Medical Associates, Inc. v. Coventry Healthcare Workers
  19    Compensation, Inc.,
        620 F. Supp. 2d 1109 (C.D. Cal. 2009) ................................................................ 7
  20
     Fyock v. City of Sunnyvale,
  21    25 F. Supp. 3d 1267 (N.D. Cal. 2014)................................................................ 20
  22
     In re Horn,
  23     976 F.2d 1314 (9th Cir. 1992) ............................................................................ 14
  24 Melendres v. Arpaio,
  25   695 F.3d 990 (9th Cir. 2012) .............................................................. 9, 19, 21, 22
  26 Nat’l Urb. League v. Ross,
  27   484 F. Supp. 3d 802 (N.D. Cal. 2020)................................................................ 19

  28

                                                                     iii
                      EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 7 of 32 Page ID #:30




   1 Nelson v. Nat’l Aeronautics & Space Admin.,
        530 F.3d 865 (9th Cir. 2008), rev’d on other grounds, 562 U.S. 134
   2
        (2011).................................................................................................................. 21
   3
     Ramsden v. United States,
   4    2 F.3d 322 (9th Cir. 1993) ............................................................................ 18, 20
   5
     Republic of the Philippines v. Marcos,
   6    862 F.2d 1355 (9th Cir. 1988) .............................................................................. 8
   7 Matter of Residence in Oakland, California,
   8   354 F. Supp. 3d 1010 (N.D. Cal. 2019).............................................................. 14
   9 Simmons v. United States,
        390 U.S. 377 (1968) ............................................................................... 13, 14, 19
  10
  11 Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
        240 F.3d 832 (9th Cir. 2001) ................................................................................ 7
  12
     United States v. $191,910.00 in U.S. Currency,
  13
        16 F.3d 1051 (9th Cir. 1994) .............................................................................. 19
  14
     United States v. Busk,
  15    693 F.2d 28 (3d Cir. 1982) ................................................................................. 12
  16
     United States v. Chadwick,
  17    433 U.S. 1 (1977), abrogated on other grounds by California v.
  18    Acevedo, 500 U.S. 565 (1991) ...................................................................... 11, 19

  19 United States v. Clark,
       638 F.3d 89 (2d Cir. 2011) ................................................................................. 12
  20
  21 United States v. Comprehensive Drug Testing, Inc.,
       621 F.3d 1162 (9th Cir. 2010) .............................................................................. 8
  22
     United States v. Hinton,
  23   219 F.2d 324 (7th Cir. 1955) .................................................................. 11, 12, 18
  24
     United States v. Ibrahim,
  25   522 F.3d 1003 (9th Cir. 2008) .............................................................................. 9
  26 United States v. Jacobsen,
  27   466 U.S. 109 (1984) ........................................................................................... 10
  28

                                                                    iv
                     EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 8 of 32 Page ID #:31




   1 United States v. Kama,
       394 F.3d 1236 (9th Cir. 2005) .............................................................................. 9
   2
   3 United States v. Martinson,
       809 F.2d 1364 (9th Cir. 1987) .............................................................................. 8
   4
     United States v. Spilotro,
   5
       800 F.2d 959 (9th Cir. 1986) ........................................................................ 11, 19
   6
     United States v. Wetselaar,
   7   No. 2:11-CR-00347-KJD, 2013 WL 8206582 (D. Nev. Dec. 31,
   8   2013) ................................................................................................................... 11
   9 University of Texas v. Camenisch,
       451 U.S. 390 (1981) ............................................................................................. 8
  10
  11 Winter v. Natural Resources Defense Council,
       555 U.S. 7 (2008) ....................................................................................... 7, 8, 18
  12
  13 Federal Statutes
  14 18 U.S.C. § 1001........................................................................................................ 6
  15 Other Authorities
  16 Fed. R. Civ. P. 65(b)(1)(A) ........................................................................................ 7
  17
     Fed. R. Crim. P. 41 .......................................................................................... 4, 5, 17
  18
     Fed. R. Crim. P. 41(c) .............................................................................................. 18
  19
  20 Fed. R. Crim. P. 41(f)(1)(C) .................................................................................... 16
  21 Fed. R. Crim. P. 41(g)....................................................................................... passim
  22 2 LaFave, Search & Seizure: A Treatise On The Fourth Amendment §
  23    4.12(a) (6th ed.) .................................................................................................. 16

  24 2 LaFave, Search & Seizure § 4.5(b) (6th ed.) ........................................................ 12
  25
  26
  27
  28

                                                                     v
                      EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 9 of 32 Page ID #:32




   1                                            I.
   2                                    INTRODUCTION
   3         Plaintiff John Doe seeks a temporary restraining order and a preliminary
   4 injunction to prevent the government from continuing to violate his Fourth and Fifth
   5 Amendment rights. Turning the Fourth and Fifth Amendments on their heads, the
   6 Government has seized Plaintiff’s non-contraband property, and that of hundreds of
   7 others like him, with neither probable cause nor a warrant, and declares that it will
   8 not return the property unless Plaintiff waives his Fifth Amendment rights and
   9 submits to an investigation. Plaintiff asks the Court to stop this.
  10         During the week of March 22, 2021, the Government seized and began
  11 searching hundreds of private safe deposit boxes at a private business in Beverly
  12 Hills. These boxes are separately rented and controlled by hundreds of individuals,
  13 each of whom has his or her own Fourth and Fifth Amendment protected rights in
  14 his or her property stored there. Despite not having a valid search or seizure warrant
  15 for any specific boxes, the Government has announced that it has “inventoried” the
  16 contents of all of the boxes and will not return them unless the owners (1) identify
  17 themselves to the Government and (2) submit to and pass a “criminal investigation”
  18 into how they came to possess any valuables in their boxes. The Government has
  19 also declared that it will not give a copy of the warrant to counsel unless counsel
  20 discloses his client’s identity.
  21         Plaintiff seeks a temporary restraining order enjoining the Government from
  22 further searches of the boxes, from requiring that box holders identify themselves in
  23 order to obtain a copy of the warrant or to seek the return of their property, and from
  24 instigating criminal investigations based on the forced disclosure of box holders’
  25 identities. Plaintiff further seeks an order to show cause why an injunction should
  26 not issue enjoining the Government from refusing to return Plaintiff’s property,
  27 from further searches or inventories of Plaintiff’s property, and from instigating
  28 criminal investigations based on this search and seizure.

                                                 1
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 10 of 32 Page ID #:33




   1                                              II.
   2                               FACTUAL BACKGROUND
   3 A.       USPV’s Private Safe Deposit Box Service
   4          Since 2011, non-party U.S. Private Vaults (“USPV”) has operated a facility
   5 offering private safe deposit boxes for rent at its public facility at 9182 West
   6 Olympic Blvd. in Beverly Hills.1 There is nothing secretive about the business; it is
   7 advertised by prominent signage and an elaborate and detailed website.
   8          USPV’s Olympic Blvd. facility houses at least several hundred safe deposit
   9 boxes of varying sizes, each secured by its own key. USPV leases these boxes to
  10 the public on yearly leases and USPV provides security and insurance for the
  11 contents. Notably, USPV does not keep a key to any rented boxes, which means
  12 that the only person with the ability to open the box is the renter or the renter’s
  13 authorized designee.2
  14          According to USPV’s web site:
  15          •      USPV has been operating in Beverly Hills since 2011.
  16          •      USPV provides several advantages that are unavailable at bank safety
                     deposit boxes:
  17
                     •     All USPV boxes are insured. Banks do not offer insurance for
  18                       their boxes.
  19                 •     USPV does not hold keys to their clients’ boxes. Banks do keep
                           a key.
  20
                     •     USPV is not subject to federal banking rules that could mandate
  21                       “bank holidays” or a suspension of withdrawals in case of an
                           economic crisis.
  22
                     •     Accessing a box at USPV takes much less time than at a bank.
  23                       Indeed, the facility advertises “In & out access in 5 minutes.”
  24                 •     USPV boxes are not subject to probate lock out upon the death of
                           the box owner.
  25
  26   1
           See https://www.usprivatevaults.com.
  27   2
           See https://www.usprivatevaults.com/uspv-vs-bank-safe-deposit-box.
  28

                                                  2
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 11 of 32 Page ID #:34




   1                •     USPV offers a wider selection of box sizes than do banks.
   2         •      Security at USPV is handled by ADT (a publicly traded security
                    company with over $5 billion in revenue, which operates3 “the largest
   3                network of security professionals in the United States”).
   4 B.      Plaintiff is the lessee of at least one box at USPV
   5         Plaintiff maintains three safety deposit boxes at USPV. (Declaration of
   6 Benjamin N. Gluck (“Gluck Decl.) ¶ 2.) Plaintiff was given keys to the leased
   7 boxes and has maintained control over the boxes since the commencement of the
   8 lease. (Id.) Plaintiff keeps valuables in his boxes, including jewelry, currency, and
   9 bullion. (Id.) These items were in the boxes when the Government seized control
  10 of USPV and all of the safety deposit boxes on March 22, 2021. (Id.) Plaintiff has
  11 been unable to access either USPV or his boxes or possessions since the
  12 commencement of the Government’s search on the morning of March 22, 2021. (Id.
  13 ¶ 8.)
  14         Plaintiff has chosen to pursue judicial relief pseudonymously. 4 (Declaration
  15 of Ariel A. Neuman (“Neuman Decl.”) ¶ 6.) As noted above and as further
  16 discussed below, the Government has announced its intention to criminally
  17 investigate every person identified as a box holder at USPV. (Id. ¶ 4(f).) As further
  18 discussed below, Plaintiff should not be forced to submit to the Government’s
  19 announced plan to initiate a criminal investigation before returning valuables for
  20 which the Government apparently admits it has neither probable cause nor a
  21 warrant. In light of this announced detriment from disclosing his name, Plaintiff
  22 properly proceeds pseudonymously. See, e.g., Does I-XXII v. Advanced Textile
  23 Corp., 214 F.3d 1058, 1067-68 (9th Cir. 2000) (discussing with approval cases
  24
       3
        See https://investor.adt.com/press-releases/press-release-details/2021/ADT-
  25 Reports-Fourth-Quarter-and-Full-Year-2020-Results/default.aspx
  26 4
        This filing uses male pronouns only as a grammatical convenience consistent
  27 with the reference to John Doe. Plaintiff makes no representation as to his or her
  28 gender.

                                                3
                 EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 12 of 32 Page ID #:35




   1 where courts permitted parties to proceed anonymously because disclosure would
   2 create risk of criminal prosecution).
   3 C.      The Government’s seizure of all property at USPV and its announced
   4         intention to leverage the seizure to commence investigations of all box
   5         holders
   6         Beginning early in the morning on Monday, March 22, 2021, at the direction
   7 of the United States Attorney’s Office for the Central District of California,
   8 representatives of the United States Government, including the Los Angeles Field
   9 Office of the FBI, executed a warrant at USPV. 5 Agents closed the parking lot and
  10 USPV to the public. (Gluck Decl. ¶ 4.) On Tuesday, March 23, when the agents
  11 still had not left, counsel for Plaintiff visited the site and attempted to speak with an
  12 agent in order to learn whether there was a warrant for Plaintiff’s boxes and if so to
  13 obtain a copy of the warrant pursuant to Rule 41. (Id. ¶¶ 4-5.) A police officer
  14 guarding the perimeter carried counsel’s message inside to the agents and returned
  15 with a message that no agents would come out to speak with counsel but that
  16 counsel could call a telephone number that the agents provided. (Id. ¶ 5.) The
  17 number turned out to be the FBI’s general Los Angeles number, where counsel left a
  18 message that was never returned. (Id.)
  19         By March 24, with agents still occupying USPV, counsel independently
  20 learned that AUSA Andrew Brown might be the AUSA on the matter. (Id. ¶ 6.)
  21 That day, Ariel Neuman, a principal at Bird Marella (counsel for Plaintiff) contacted
  22 Mr. Brown to attempt (1) to determine whether Plaintiff’s boxes had been searched,
  23
       5
  24       “Federal Investigation Takes Over Beverly Hills Strip Mall” Beverly Hills
       Courier (Mar. 25, 2021), available at
  25   https://beverlyhillscourier.com/2021/03/25/federal-investigation-takes-over-beverly-
  26   hills-strip-mall/ (“The strip mall at the intersection of West Olympic Boulevard and
       South Palm Drive is hardly something to gawk at—upscale by strip mall standards,
  27   but still a strip mall. But since March 22, dozens of local and federal agents have
  28   taken over the lot.”)

                                                  4
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 13 of 32 Page ID #:36




   1 (2) to determine whether Plaintiff’s property had been seized, and (3) in the event
   2 either had occurred, to obtain a copy of the warrant pursuant to Rule 41. (Neuman
   3 Decl. ¶ 4.)
   4        During the conversation, Mr. Brown stated:
   5        1. The government is seizing all safe deposit boxes at the site, even though
               these boxes are separately held by numerous unknown individuals;
   6
            2. The government will inspect and inventory the contents of every box and
   7           use that information to try to identity every box’s owner(s);
   8        3. The Government will not read the contents of notebooks or thumb drives
               that they find in these boxes (apparently because they do not have
   9           probable cause for them);
  10        4. A search and seizure warrant was served on the owners or management of
               USPV (but Mr. Brown declined to disclose either the names of the people
  11           served or their counsel);
  12        5. The Government will not provide the search and seizure warrant to a
               holder of a USPV safe deposit boxes unless and until the holder identifies
  13           himself or herself;
  14        6. If a holder of a safe deposit box identifies himself or herself, then the
               Government will commence an investigation of the holder to determine
  15           whether he or she came by the contents in his or her safe deposit boxes
               legally, and the holder will be required to establish his or her claim to
  16           lawful ownership of the property contained in the boxes.
  17        7. The Government assumes that all holders of all safe deposit boxes at
               USPV are engaged in illegal activity, even though the Government does
  18           not know the identity of the holders or the contents of the boxes.
  19 (Id. ¶ 4.) Mr. Neuman confirmed and continued the conversation with Mr. Brown
  20 by email, a copy of which is attached to Mr. Neuman’s Declaration as Exhibit A.
  21        The parking lot at USPV was reopened to the public as of Friday evening
  22 March 26, 2021, but USPV is still closed. (Gluck Decl. ¶ 7.) A sign displayed on
  23 the window reads:
  24
  25
  26
  27
  28

                                                5
               EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 14 of 32 Page ID #:37




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17 (Id.)
  18         The form at the website listed on the sign asks for the claimant’s name,
  19 telephone numbers, email address, and street address and says that “An FBI agent
  20 will contact you for additional details.” (Gluck Decl. ¶ 7.) It also contains a
  21 warning about false statements, warning of fines and imprisonment under 18 U.S.C.
  22 § 1001. (Id.)
  23         On March 31, 2021, when undersigned counsel informed Mr. Brown of the
  24 impending filing of this application for TRO, Mr. Brown responded by email saying
  25 “The inventory search has already been completed.” (Gluck Decl. ¶ 15.) Mr. Gluck
  26 responded by asking whether the Government would stipulate that “it will conduct
  27 no further searches (of any type) of the contents of the boxes and no further review
  28 or dissemination of information gained from any search of the contents of the boxes

                                                6
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 15 of 32 Page ID #:38




   1 until the court has time to consider our preliminary injunction motion.” (Id.)
   2         In response, Mr. Brown telephoned Mr. Gluck. During that conversation Mr.
   3 Brown declined the proposed stipulation but said that he would consider it further
   4 after reviewing the TRO papers. (Id. ¶ 16.) Mr. Gluck stated that Plaintiff needed
   5 to file the papers as soon as possible but that if the Government were to agree to the
   6 proposed stipulation, Plaintiff would inform the Court and withdraw the ex parte
   7 application for the TRO. (Id.)
   8                                             III.
   9                                  LEGAL STANDARDS
  10         Plaintiff here seeks relief on two grounds. First, Federal Rule of Criminal
  11 Procedure 41(g) empowers the Court to order the return of unlawfully seized
  12 property. Second, the Court has the inherent power to enjoin ongoing deprivations
  13 of constitutional rights. Under circumstances such as those presented here, the
  14 Court may grant a TRO to preserve the status quo and allow the Plaintiff to present
  15 these claims to the Court on a motion for preliminary injunction.
  16 A.      A Temporary Restraining Order May Issue to Prevent Immediate,
  17         Irreparable Harm.
  18         A TRO may be issued upon a showing “that immediate and irreparable injury,
  19 loss, or damage will result to the Plaintiff before the adverse party can be heard in
  20 opposition.” Fed. R. Civ. P. 65(b)(1)(A). The analyses for a TRO and a preliminary
  21 injunction are “substantially identical.” Stuhlbarg Int’l Sales Co. v. John D. Brush
  22 & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001); see also Frontline Medical
  23 Associates, Inc. v. Coventry Healthcare Workers Compensation, Inc., 620 F. Supp.
  24 2d 1109, 1110 (C.D. Cal. 2009) (“The standard for a temporary restraining order []
  25 and a preliminary injunction are the same.”). “A plaintiff seeking a preliminary
  26 injunction must establish that he is likely to succeed on the merits, that he is likely
  27 to suffer irreparable harm in the absence of preliminary relief, that the balance of
  28 equities tips in his favor, and that an injunction is in the public interest.” Winter v.

                                                  7
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 16 of 32 Page ID #:39




   1 Natural Resources Defense Council, 555 U.S. 7, 20 (2008).
   2         The Ninth Circuit employs a “sliding scale” approach to Winter’s four-
   3 element test. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th
   4 Cir. 2011). Under this approach, a preliminary injunction—and, thus, a temporary
   5 restraining order—may issue if the plaintiff raises at least “serious questions going
   6 to the merits” and demonstrates that “the balance of hardship tips sharply in the
   7 plaintiff’s favor,” so long as the plaintiff also satisfies the other Winter factors. Id.
   8 A stronger showing of one element may offset a weaker showing of another. Id.
   9         A preliminary injunction is customarily granted on the basis of evidence that
  10 is less complete than what is presented at a trial on the merits. University of Texas
  11 v. Camenisch, 451 U.S. 390, 395 (1981). The Court may consider hearsay and
  12 otherwise inadmissible evidence when considering whether to issue a preliminary
  13 injunction. Republic of the Philippines v. Marcos, 862 F.2d 1355, 1363 (9th Cir.
  14 1988).
  15 B.      Fed. R. Crim. P. 41(g) Offers Relief to Anyone Whose Property Is
  16         Impaired by a Seizure.
  17         The Complaint in this matter seeks relief pursuant to Federal Rule of Criminal
  18 Procedure 41(g), which provides that a person “aggrieved by an unlawful search and
  19 seizure of property or by the deprivation of property may move for the property’s
  20 return.” Rule 41(g) provides recourse for anyone “whose property or privacy
  21 interests are impaired by [a] seizure.” United States v. Comprehensive Drug
  22 Testing, Inc., 621 F.3d 1162, 1173 (9th Cir. 2010)) (overruled in part on other
  23 grounds). Accordingly, a district court may exercise its equitable jurisdiction to
  24 return property seized by the federal government notwithstanding the fact that there
  25 are no criminal proceedings pending against the Plaintiff. United States v.
  26 Martinson, 809 F.2d 1364, 1366-67 (9th Cir. 1987). In determining when property
  27 should be returned, “reasonableness under all of the circumstances must be the test
  28 when a person seeks to obtain the return of property.” Fed. R. Crim. P. 41(g)

                                                  8
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 17 of 32 Page ID #:40




   1 Advisory Comm. Notes (1989).
   2         A district court considers four factors in deciding whether to exercise
   3 jurisdiction: whether “(1) the Government displayed a callous disregard for the
   4 constitutional rights of the movant; (2) the movant has an individual interest in and
   5 need for the property he wants returned; (3) the movant would be irreparably injured
   6 by denying return of the property; and (4) the movant has an adequate remedy at law
   7 for the redress of his grievance.” United States v. Kama, 394 F.3d 1236, 1238 (9th
   8 Cir. 2005) (quoting Ramsden v. United States, 2 F.3d 322, 324-325 (9th Cir. 1993))
   9 (internal citation marks omitted).
  10         If no criminal proceeding is pending against the movant, relief under Rule
  11 41(g) is treated as a civil equitable proceeding. See, e.g., United States v. Ibrahim,
  12 522 F.3d 1003, 1008 (9th Cir. 2008) (citing United States v. Ritchie, 342 F.3d 903,
  13 906 (9th Cir. 2003)) (Federal Rules of Civil Procedure apply to Rule 41(g) motions
  14 filed in the absence of criminal proceedings). This is the procedure Plaintiff has
  15 followed here.
  16 C.      An Injunction May Issue to Prevent Further Deprivation Of
  17         Constitutional Rights
  18         Injunctive relief should be granted where the movant proves: “(1) that it has
  19 suffered an irreparable injury; (2) that remedies available at law, such as monetary
  20 damages, are inadequate to compensate for that injury; (3) that, considering the
  21 balance of hardships between the plaintiff and defendant, a remedy in equity is
  22 warranted; and (4) that the public interest would not be disserved by a permanent
  23 injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). “[T]he
  24 deprivation of constitutional rights ‘unquestionably constitutes irreparable injury.’”
  25 Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns,
  26 427 U.S. 347, 373 (1976)).
  27
  28

                                                 9
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 18 of 32 Page ID #:41




   1                                           IV.
   2                                      ARGUMENT
   3         This is an extraordinary situation, meriting extraordinary relief. The Court
   4 should not countenance the continued violation of Plaintiff’s rights, and should grant
   5 Plaintiff’s TRO to prevent further violations. The Government has declined to
   6 stipulate to cease searching Plaintiff’s possessions, even for just the period pending
   7 this Court’s review of Plaintiff’s requests. The TRO requested here will preserve
   8 the status quo pending a hearing on the motion for preliminary injunction and the
   9 preliminary injunction here will preclude the Government from continuing to
  10 unlawfully deprive Plaintiff of his property. The Court also can and should establish
  11 “ground rules” that will clarify proper procedures that can be used for the hundreds
  12 of other individual box holders who leased boxes at USPV.
  13 A.      The Government Is Engaging In An Ongoing Illegal Search And Seizure
  14         The Fourth Amendment protects against unreasonable searches and seizures.
  15 “A ‘search’ occurs when the government intrudes upon an expectation of privacy
  16 that society is prepared to consider reasonable is infringed. A ‘seizure’ of property
  17 occurs when there is some meaningful interference with an individual’s possessory
  18 interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113 (1984).
  19 There is no question both occurred here: A search is occurring and threatens to
  20 continue occurring because the Government has declined Plaintiff’s requested
  21 stipulation to suspend all searches of Plaintiff’s boxes until the Court may consider
  22 Plaintiff’s request for injunctive relief. A seizure occurred when the government
  23 took Plaintiff’s boxes and their contents, and the Government has announced that it
  24 will continue this seizure – even though it apparently has no probable cause or
  25 warrant to seize them – unless Plaintiff identifies himself and subjects himself to a
  26 criminal investigation in which the Government will decide whether Plaintiff came
  27 by his property “legitimately.” If Plaintiff declines to do so, the Government says it
  28 will keep the property.

                                                10
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 19 of 32 Page ID #:42




   1         1.      Plaintiff Has An Individual Fourth Amendment Right In His Boxes
   2                 And The Government Cannot Search Or Seize Plaintiff’s Boxes
   3                 Without Probable Cause And A Warrant Specific To Each Box
   4         It is well-established that holders of safe deposit boxes and similar containers
   5 have a reasonable expectation of privacy in the boxes they control, and have
   6 standing to challenge searches and seizures of an individual box. See, e.g., United
   7 States v. Chadwick, 433 U.S. 1, 11 (1977) (“By placing personal effects inside a
   8 double-locked footlocker, respondents manifested an expectation that the contents
   9 would remain free from public examination.”), abrogated on other grounds by
  10 California v. Acevedo, 500 U.S. 565 (1991); United States v. Spilotro, 800 F.2d 959,
  11 962 (9th Cir. 1986) (“We begin by noting that there is no question that defendant
  12 Blasko has standing to challenge the search of his home, person, and safe deposit
  13 box.”); United States v. Wetselaar, No. 2:11-CR-00347-KJD, 2013 WL 8206582, at
  14 *10 (D. Nev. Dec. 31, 2013) (“[A]s renters of those boxes, Defendants had a
  15 reasonable expectation of privacy in the contents, which include the space inside the
  16 box and the inner metal liner itself.”).
  17         To comport with the Fourth Amendment, probable cause must support and
  18 the warrant must precisely identify each location searched—in this case each
  19 specific safe deposit box. This principle has been articulated frequently in cases
  20 involving searches of apartment buildings and other multi-unit dwelling premises,
  21 where, as here, different portions of a premises are controlled by different people.
  22 The decision in United States v. Hinton, 219 F.2d 324 (7th Cir. 1955) is instructive.
  23 There, the affidavit identified people selling narcotics in an apartment building but
  24 could not identify the specific apartment in which the sales allegedly were made.
  25 Hinton, 219 F.2d at 325. The warrant therefore purported to permit a search of the
  26 entire building, including separate apartments, in order to find the target location.
  27 Id. Several defendants were convicted based on evidence obtained during execution
  28 of the warrant.

                                                 11
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 20 of 32 Page ID #:43




   1         The Seventh Circuit reversed the convictions because the “basic requirement”
   2 of the Fourth Amendment is that “officers who are commanded to search be able
   3 from the ‘particular’ description of the search warrant to identify the specific place
   4 for which there is probable cause to believe that a crime is being committed.” Id. at
   5 326 (emphasis added). For Fourth Amendment purposes, “searching two or more
   6 apartments in the same building is no different than searching two or more
   7 completely separate houses” and therefore “[p]robable cause must be shown for
   8 searching each house or, in this case, each apartment.” Id. at 325-26. The affidavit
   9 there did not establish probable cause to search the entire building because it did not
  10 contain factual allegations “to show that each of the apartments in the building was
  11 the residence of at least one of the persons alleged in the affidavit to have been seen
  12 selling narcotics.” Id. at 326; see also United States v. Clark, 638 F.3d 89 (2d Cir.
  13 2011) (Fourth Amendment’s probable cause requirement demands that “a search
  14 warrant for a multiple-occupancy building be supported by a showing of probable
  15 cause as to each unit”) (emphasis added); United States v. Busk, 693 F.2d 28 (3d
  16 Cir. 1982) (same).
  17         In short, case law is clear that probable cause establishing only that a target or
  18 evidence is likely found in “one of several apartments in a multi-unit building” is
  19 simply not enough for Fourth Amendment purposes. “Stated another way, the
  20 probable cause requirement would be substantially diluted if a search of several
  21 living units could be authorized upon a showing that some one of the units within
  22 the description, not further identifiable, probably contained the items sought.” 2
  23 LaFave, Search & Seizure § 4.5(b) (6th ed.). 6
  24
  25   6
        LaFave further explains that, by definition, if the Government can allege only
  26 that the evidence may be in one of, say, five apartments, the likelihood of it being in
     any one of them is simply too small to permit the search, especially if this would
  27 mean that four innocent tenants would be subject to searches. Id. at n.64. The
  28 instant case, with some 600 to 1000 boxes at USPV is even more extreme in its

                                                 12
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 21 of 32 Page ID #:44




   1         Here, the separately controlled safety deposit boxes at USPV are exactly like
   2 the separate living units in an apartment building, except that there are many, many
   3 more separately controlled boxes than there are apartments in any building. Just as
   4 the tenant of each apartment controls that space and therefore has a reasonable
   5 expectation of privacy in it, each of the hundreds of renters of safety deposit boxes
   6 at USPV—including Plaintiff—has a separate reasonable expectation of privacy in
   7 his or her separately controlled box or boxes. Thus, even if the Government had
   8 probable cause to believe that some boxes at USPV contained evidence or
   9 contraband, a search warrant could not issue until the Government had probable
  10 cause to identify which specific box contained it and a warrant authorizing search
  11 and seizure of that specific box.
  12         2.      Plaintiff Should Not Be Forced To Comply With The
  13                 Government’s Announced Plan To Retain Possession Of All
  14                 Property At USPV Until All Owners Submit To An “Investigation”
  15                 To Retrieve It
  16                 a.    The Government Seeks to Force Plaintiff to Surrender
  17                       Plaintiff’s Fifth Amendment Rights To Assert Plaintiff’s
  18                       Fourth Amendment Rights
  19         A defendant cannot be forced to surrender his Fifth Amendment privilege
  20 against self-incrimination in return for the opportunity to assert his right to be free
  21 from unreasonable search and seizure. See Simmons v. United States, 390 U.S. 377,
  22 394 (1968). In Simmons, the defendant sought to suppress incriminating evidence
  23 and the prosecution at trial used his testimony from the suppression hearing to prove
  24 ownership. 390 U.S. at 389. The Supreme Court reversed:
  25         Thus, in this case Garrett was obliged either to give up what he
  26
     invasion of the rights of “bystander” box holders for whom there is no probable
  27 cause whatsoever. Moreover, because the Government has refused to provide the
  28 warrant, there is no basis to believe there is probable cause as to even one box.

                                                 13
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 22 of 32 Page ID #:45




   1         believed, with advice of counsel, to be a valid Fourth Amendment
             claim or, in legal effect, to waive his Fifth Amendment privilege
   2         against self-incrimination. In these circumstances, we find it
             intolerable that one constitutional right should have to be
   3         surrendered in order to assert another.
   4 Id. (emphasis added); cf. Couch v. United States, 409 U.S. 322, 328 n.* (1973)
   5 (Brennan, J. concurring).
   6         The Ninth Circuit similarly has recognized that the identity of a client may be
   7 privileged where disclosing the client’s identity would create a link in the chain of
   8 inculpation. See In re Horn, 976 F.2d 1314, 1317 (9th Cir. 1992) (“Thus, for
   9 example, the identity of a client is privileged information if revelation of that
  10 identity would constitute an acknowledgement of guilt of the offense that led the
  11 client to seek legal assistance.”) (quoting Baird v. Koerner, 279 F.2d 623, 633 (9th
  12 Cir. 1960)); see also Matter of Residence in Oakland, California, 354 F. Supp. 3d
  13 1010, 1015 (N.D. Cal. 2019) (“[A] witness’s ‘act of production itself could qualify
  14 as testimonial if conceding the existence, possession and control, and authenticity of
  15 the documents tended to incriminate them.’”).
  16         The possessions in Plaintiff’s boxes are not contraband and the Government
  17 had neither probable cause nor a warrant to search or seize them. Nevertheless, the
  18 Government has declared that upon learning Plaintiff’s name, the Government will
  19 commence a criminal investigation of Plaintiff, indeed one where Plaintiff will bear
  20 the burden of proving that he has not engaged in criminal activity in connection with
  21 this property. This means that Plaintiff is privileged under the Fifth Amendment to
  22 decline to identify himself as the possessor or controller of the items in his boxes.
  23         The Government seized Plaintiff’s possessions without legal basis. Plaintiff
  24 cannot be forced to provide information that will initiate and be used in a criminal
  25 investigation of him in order to assert his constitutional right to be free from
  26 unreasonable search and seizure.
  27               b.     The Warrant Likely Does Not Permit This Procedure
  28         As noted several times, the Government has neither probable cause nor a

                                                14
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 23 of 32 Page ID #:46




   1 valid warrant authorizing the search or seizure of Plaintiff’s possessions. But
   2 AUSA Brown’s announced plan shows that the Government intends to leverage the
   3 Government’s improper search and seizure by holding Plaintiff’s possessions
   4 “hostage” until Plaintiff discloses his identity and the Government investigates him.
   5 Though Mr. Brown perhaps deserves credit for his candor, his announced plan is
   6 grossly improper and manifestly unconstitutional. The Government cannot be
   7 allowed to take advantage of its already improper search and seizure by leveraging
   8 its Fourth Amendment violations into improper Fifth Amendment compulsion.
   9        On information and belief, Plaintiff submits that the warrant does not permit
  10 the procedure Mr. Brown has outlined. Note again that Mr. Brown has refused to
  11 give counsel a copy of the warrant that purports to permit the Government to open
  12 Plaintiff’s boxes. But Plaintiff presumes that the magistrate judge was likely
  13 informed that any boxes unrelated to the probable cause would be returned to their
  14 owners – or at the very least presumed that this would be the case. And whatever
  15 procedure the magistrate judge may have authorized, Plaintiff cannot believe that
  16 the magistrate judge would have signed a warrant authorizing the government to
  17 leverage the non-probable-cause seizure to (1) force owners to disclose their names
  18 and (2) investigate them criminally and (3) return the property seized without
  19 probable cause only if the owner can convince the government of his or her
  20 innocence. This procedure is exactly the opposite of the Fourth Amendment, which
  21 requires probable cause first; search and seizure only afterwards.
  22        The Government’s proposed procedure cannot be rescued from its manifest
  23 unconstitutionality by calling their searches an “inventory.” Plaintiff’s boxes were
  24 seized from USPV without a warrant specifically authorizing their seizure or
  25 reflecting any probable cause to search or seize their contents; that conduct may not
  26 be condoned as mere collateral damage in a search for some other box or some other
  27 box holder’s property. Nor are the Government’s proposed conditions on return of
  28 the property consistent with a mere inventory. The Government could readily return

                                               15
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 24 of 32 Page ID #:47




   1 the property to whomever holds the key to each box. Mr. Brown’s plan thus appears
   2 almost certainly to be unauthorized by the very warrant he is currently hiding.7
   3         3.      The Government’s Improper Refusal To Comply With Rule
   4                 41(f)(1)(C) Should Not Be Permitted To Frustrate Plaintiff’s
   5                 Attempt To Seek Judicial Review And Redress
   6         The discussion in the preceding section illustrates the tremendous
   7 disadvantage under which Plaintiff is laboring due to the Government’s refusal to
   8 provide a copy of the warrant.
   9         As noted earlier, during the execution of the warrant, agents refused to even
  10 speak with counsel who went to try to get a copy of the warrant, and Mr. Brown
  11 flatly refused to give counsel a copy of the warrant unless counsel identified the
  12 name of the box owner. This is improper. Federal Rules of Criminal Procedure
  13 41(f)(1)(C), requires that “[t]he officer executing the warrant must give a copy of
  14 the warrant . . . to the person from . . . whose premises, the property was taken or
  15 leave a copy of the warrant . . . at the place where the officer took the property.”
  16 The purpose of this requirement is to “put the possibly aggrieved party on notice of
  17 the authority and purported reasons for the search, and enable him to contest it.” 2
  18 LaFave, Search & Seizure: A Treatise On The Fourth Amendment § 4.12(a) (6th ed.)
  19 Mr. Brown’s determination to conceal this information is confirmed by his refusal to
  20 even provide the names of the owners of USPV on whom he claimed the warrant
  21
       7
  22     Indeed, any claim by the Government that it needs an inventory to protect itself
       and that needs to inspect the boxes to identify their owners so that items may be
  23   returned is more than a little ironic. By seizing hundreds of boxes that it knew
  24   would not be the true target of the investigation, the Government knowingly created
       the very problem it now purportedly tries to solve. From the Government’s declared
  25   intention to investigate all box holders, it appears that this outcome is exactly what
  26   the Government intended. Suffice it to say that there were any number of other
       methods available to the Government, including the use of a special master, taint
  27   teams, or, most of all, obtaining a valid warrant for a specific box.
  28

                                                 16
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 25 of 32 Page ID #:48




   1 was served.
   2         Mr. Brown confirmed that the warrant here is not under seal, which means
   3 that the Government has no legitimate basis to refuse to provide a copy of the
   4 warrant as mandated by Rule 41. There is simply no reason why the Government
   5 should play coy with the disclosure of the warrant’s locations to be searched and list
   6 of items to be seized as well as its description of how this very unusual search must
   7 be executed.8
   8         The Government’s improper refusal to leave a copy of the warrant where
   9 Plaintiff could access it and its further refusal to give a copy to counsel strongly
  10 implies that the warrant does not authorize what it is doing here. The Government
  11 should not be permitted to gain strategic advantage from its improper refusal to
  12 follow the rules. Indeed, at this preliminary stage, where Plaintiff seeks only a TRO
  13 to maintain the status quo, the Government’s conduct warrants the inference that its
  14 conduct is inconsistent with the terms of the warrant.
  15 B.      The Court Should Enter a Temporary Restraining Order Enjoining The
  16         Government From Continuing to Violate Plaintiff’s Constitutional Rights
  17         1.      Plaintiff Is Likely to Succeed on His Claims for Return of
  18                 Plaintiff’s Property and Injunctive Relief Claims
  19         The facts and applicable law here establish a strong likelihood that Plaintiff
  20 will succeed on the merits of both his Rule 41(g) claim for the return of his safe
  21 deposit boxes and Plaintiff’s declaratory and injunctive relief claims seeking to
  22 enjoin the Government from continuing to violate his constitutional rights.
  23 Moreover, under the law of this Circuit, Plaintiff need show only that there are
  24 “serious questions going to the merits” where, as here, the “the balance of hardship
  25
  26   8
        As to the affidavit, while Plaintiff reserves the right to seek that at a later time,
  27 for now Plaintiff seeks only the warrant, i.e., the description of what may be
  28 searched, what may be seized, and how.

                                                  17
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 26 of 32 Page ID #:49




   1 tips sharply in . . . [P]laintiff’s favor,” and Plaintiff demonstrates the other Winter
   2 factors. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir.
   3 2011).
   4                a.    Plaintiff is Likely to Succeed on His Rule 41(g) Claim For
   5                      Return of Property
   6         Plaintiff can and will demonstrate that the Court should exercise its equitable
   7 jurisdiction to hear Plaintiff’s 41(g) claim and should rule in Plaintiff’s favor on the
   8 merits of that claim.
   9                      (i)    The Court Can and Should Exercise Its Jurisdiction to
  10                             Decide Plaintiff’s Rule 41(g) Claim
  11         Where, as here, no criminal proceeding is pending against a Fed. R. Crim. P.
  12 Rule 41(g) movant, a district court is to consider four discretionary factors before
  13 reaching the merits of the motion. Ramsden v. United States, 2 F.3d 322, 324-325
  14 (9th Cir. 1993). Not all factors must weigh in the movant’s favor in order for the
  15 district court to exercise jurisdiction; rather, the court is to engage in a balancing
  16 test. Id. at 326.
  17         First factor - the Government is displaying a callous disregard for
  18 Plaintiff’s constitutional rights. Even if the Government purportedly had authority
  19 under the warrant to seize Plaintiff’s safe deposit boxes (Plaintiff does not believe it
  20 did, but has been refused a copy of the warrant in violation of Fed. R. Crim. P.
  21 41(c)), the Government is displaying a callous disregard for Plaintiff’s Fourth
  22 Amendment rights by proceeding with its stated plan to retain and “inventory,” i.e.,
  23 search, Plaintiff’s safe deposit boxes and to investigate Plaintiff criminally. As
  24 explained above, on information and belief, based on Mr. Brown’s representations,
  25 the Government does not have a warrant authorizing criminal search and seizure of
  26 Plaintiff’s specifically identified safe deposit boxes. See Hinton, 219 F.2d at 325.
  27 Nor does the Government have probable cause to believe that Plaintiff’s possessions
  28

                                                 18
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 27 of 32 Page ID #:50




   1 represent the proceeds of some criminal activity. 9 And by announcing that it will
   2 continue to hold Plaintiff’s personal property hostage unless and until Plaintiff
   3 surrenders his Fifth Amendment rights by identifying himself and submitting to a
   4 federal investigation, the Government is displaying a callous disregard for Plaintiff’s
   5 Fifth Amendment rights. See Simmons, 390 U.S. at 394.
   6         Second factor - Plaintiff has an individual interest in and need for
   7 Plaintiff’s safety deposit boxes. As discussed above in Section IV(A)(1), as a
   8 lessee of safe deposit boxes held at USPV, Plaintiff has privacy and individual
   9 Fourth Amendment rights in those boxes. Chadwick, 433 U.S. at 11, Spilotro, 800
  10 F.2d at 962. Moreover, these boxes contain items of value and Plaintiff has a need
  11 for these valuable items – indeed, keeping the items both secure and accessible was
  12 the reason for which Plaintiff rented the safe deposit boxes at USPV’s Beverly Hills
  13 location.
  14         Third factor - Plaintiff will be irreparably harmed if Plaintiff’s property
  15 is not returned to Plaintiff. If the Government is allowed to proceed as it has
  16 represented it will (by retaining, potentially indefinitely, Plaintiff’s safe deposit
  17 boxes unless and until Plaintiff submits to being investigated), the Government will
  18 continue to deprive Plaintiff of the use of his property and continue to violate
  19 Plaintiff’s constitutional rights under the Fourth and Fifth Amendments. As
  20 discussed above, “the deprivation of constitutional rights ‘unquestionably
  21 constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir.
  22 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); see also Nat’l Urb.
  23
       9
  24      Case law is consistent that even large amounts of cash (much less jewelry or
       gold) do not create probable cause without other evidence connecting the cash to
  25   wrongdoing. See, e.g., United States v. $191,910.00 in U.S. Currency, 16 F.3d
  26   1051, 1072 (9th Cir. 1994) (noting that the standard of probable cause for forfeiture
       and search or seizure is the same and that “any amount of money, standing alone,
  27   would probably be insufficient to establish probable cause for forfeiture.”)
  28   (superseded by statute as to procedure in forfeiture actions).

                                                 19
                 EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 28 of 32 Page ID #:51




   1 League v. Ross, 484 F. Supp. 3d 802, 806 (N.D. Cal. 2020) (same); Fyock v. City of
   2 Sunnyvale, 25 F. Supp. 3d 1267, 1282 (N.D. Cal. 2014) (recognizing that
   3 “[i]rreparable harm is presumed if plaintiffs are likely to succeed on the merits
   4 because a deprivation of constitutional rights always constitutes irreparable harm”).
   5         Fourth factor - Plaintiff has no adequate remedy at law. Because the
   6 unlawful seizure of Plaintiff’s safe deposit boxes is not connected to criminal
   7 proceedings against Plaintiff, Plaintiff has no other avenue by which to seek
   8 vindication of Plaintiff’s rights, such as through a motion to suppress the unlawfully
   9 seized property or through challenging a forfeiture proceeding. See, e.g., Cox v.
  10 United States, No. CV 07-1200-PHX-SMM, 2008 WL 477877, at *6 (D. Ariz. Feb.
  11 19, 2008) (rejecting the government’s argument that the movant had an adequate
  12 remedy at law because he could challenge the legality of search warrants if criminal
  13 proceedings ever were instituted against the movant).
  14                      (ii)   The Facts and Law Favor Granting Plaintiff’s Request
  15                             For Return of Plaintiff’s Personal Property
  16         Plaintiff also is likely to succeed on the merits of the Rule 41(g) claim. The
  17 test in this Circuit for return of property is one of “reasonableness under all of the
  18 circumstances.” Ramsden, 2 F.3d at 326. Here, the Government has no reasonable
  19 or legitimate interest in retaining Plaintiff’s safe deposit boxes. On information and
  20 belief, Plaintiff was not the target of the Government’s investigation in connection
  21 with which the warrant issued and it appears the warrant the Government obtained is
  22 invalid to the extent it purported to permit the Government to execute the search
  23 without probable cause for a specific box. Moreover, it is wholly unreasonable for
  24 the Government to retain Plaintiff’s boxes, for which it appears to have neither
  25 probable cause nor a warrant, and to demand that Plaintiff submit to investigation to
  26 seek their return.
  27
  28

                                                 20
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 29 of 32 Page ID #:52




   1                 b.    Plaintiff is Likely to Succeed on Plaintiff’s Declaratory and
   2                       Injunctive Relief Claims
   3         The facts and law favor Plaintiff on Plaintiff’s declaratory and injunctive
   4 relief claims. 10 The Government’s stated plan would result in continuing invasions
   5 and violations of Plaintiff’s Fourth and Fifth Amendment rights to be free from
   6 unreasonable searches and seizures and to be afforded due process, unless and until
   7 Plaintiff agrees to surrender Plaintiff’s Fifth Amendment rights against self-
   8 incrimination. Both declaratory and injunctive relief are necessary to put an end to
   9 this and enjoin the Government from retaining Plaintiff’s personal property.
  10         2.      Plaintiff Will Continue To Suffer Immediate and Irreparable
  11                 Harm In the Absence of the Preliminary Relief Requested Here
  12         “It is established that violation of an individual’s constitutional right to be
  13 free from unreasonable searches protected by the Fourth Amendment causes
  14 irreparable harm.” Connelly v. Horner, No. C-88-5085-DLJ, 1989 WL 125011, at
  15 *2 (N.D. Cal. June 15, 1989) (citing LaDuke v. Nelson, 762 F.2d 1318, 1330 (9th
  16 Cir. 1985), modified on other grounds, 796 F.2d 309 (9th Cir. 1986); see also
  17 Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (“It is well established that
  18 the deprivation of constitutional rights ‘unquestionably constitutes irreparable
  19 injury.’”) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); Nelson v. Nat’l
  20 Aeronautics & Space Admin., 530 F.3d 865, 882 (9th Cir. 2008) (“Unlike monetary
  21
  22   10
           Plaintiff has standing to seek injunctive and declaratory relief: Plaintiff “has
  23   suffered or is threatened with a ‘concrete and particularized’ legal harm [seizure and
  24   retention of Plaintiff’s safe deposit boxes in violation of Plaintiff’s constitutional
       rights], coupled with ‘a sufficient likelihood that [Plaintiff] will again be wronged in
  25   a similar way [the continued retention, search, and conditioned return of Plaintiff’s
  26   boxes in violation of Plaintiff’s constitutional rights].’” Canatella v. State of
       California, 304 F.3d 843, 852 (9th Cir. 2002) (quoting Lujan v. Defenders of
  27   Wildlife, 504 U.S. 555, 560 (1992); City of Los Angeles v. Lyons, 461 U.S. 95, 111
  28   (1983)).

                                                  21
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 30 of 32 Page ID #:53




   1 injuries, constitutional violations cannot be adequately remedied through damages
   2 and therefore generally constitute irreparable harm.”), rev’d on other grounds, 562
   3 U.S. 134 (2011).
   4         The wrong that the Fourth Amendment is designed to prevent is complete,
   5 and the injury irreparable, when the Government seizes, views the contents of, and
   6 retains Plaintiff’s property and the property of others, presumably without probable
   7 cause. But the Government’s announced plan to refuse to return the material
   8 without disclosure of Plaintiff’s name means that the deprivation of property is
   9 ongoing. The Court should enjoin the Government from continuing to violate
  10 Plaintiff’s constitutional right to be free from unreasonable searches and seizures
  11 and from being forced to surrender his Fifth Amendment rights to seek redress for
  12 violations of his Fourth Amendment rights.
  13         3.      Granting Plaintiff’s Requested Preliminary Relief Is In The Public
  14                 Interest
  15         The balance of equities and public interest sharply incline in Plaintiff’s favor:
  16 “it is always in the public interest to prevent the violation of a party’s constitutional
  17 rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (citation and
  18 internal quotation marks omitted). Where, as here, the Government has intruded
  19 and stated that it will continue to intrude on Plaintiff’s constitutional rights (and
  20 those of apparently hundreds of other individuals holding boxes at USPV), it is in
  21 the public interest to enjoin the continuation of such violations.
  22                                             V.
  23                                 RELIEF REQUESTED
  24         Plaintiff requests that the Court enjoin further interference with Plaintiff’s
  25 possessory and privacy rights. But it is difficult to ascertain the exact nature of that
  26 relief because the Government refuses to disclose the warrant. Nevertheless, some
  27 points already are clear enough:
  28         A TRO should issue preserving the status quo; specifically:

                                                 22
                  EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 31 of 32 Page ID #:54




   1        •      The Government should make reasonably available at the search
                   location copies of the search warrant and do so in a manner that allows
   2               box-holders or their counsel to obtain a copy without requiring them to
                   disclose the box-holder’s identity.
   3
            •      The Government should cease the inspection of the contents of any box
   4               over which it does not have individualized probable cause specific to
                   that box and a search warrant specific to that box.
   5
            •      The Government should be enjoined from instigating investigations or
   6               using in any investigation any information it gained from inspecting the
                   contents of boxes over which it did not have individualized probable
   7               cause and a warrant specifically identifying that box.
   8        •      The Government should be enjoined from advising individuals that
                   they must provide information to the Government as a condition to
   9               gaining return of their property.
  10        In issuing a preliminary injunction, the Court should order that:
  11        •      The Government return any such box to USPV in such a manner that
                   the original owner may access it as he or she did before the search.
  12
            •      To the extent the government has already irreparably altered the boxes,
  13               such as by drilling them open in a manner that will not allow the box-
                   holder’s keys to work, the Government should be required to use a
  14               special master that will implement a mechanism for confirming the
                   identity of any box-holder and allowing for the return of their property
  15               without requiring them to disclose their names to the Government.
  16        •      To the extent there is any dispute about whether the contents of any
                   returned box are damaged or missing due to the Government’s actions,
  17               such issues should be referred to a special master for consideration in a
                   manner that protects the box holder’s identity. The Government should
  18               provide the Special Master with any and all records they created
                   regarding the inventory of the boxes at issue.
  19
  20                                           VI.
  21                                    CONCLUSION
  22        For the foregoing reasons, Plaintiff respectfully urges the Court to issue the
  23 Order to Show Cause regarding issuance of a preliminary injunction to prevent
  24 Respondents from continuing to violate Plaintiff’s Fourth and Fifth Amendment
  25 rights and issue the Temporary Restraining Order to preserve the status quo pending
  26 a hearing on that motion.
  27
  28

                                               23
                EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
Case 2:21-cv-02803-RGK-MAR Document 7 Filed 03/31/21 Page 32 of 32 Page ID #:55




   1
   2 DATED: March 31, 2021              Respectfully submitted,
   3
                                        Benjamin N. Gluck
   4                                    Ashley D. Bowman
                                        Bird, Marella, Boxer, Wolpert, Nessim,
   5
                                        Drooks, Lincenberg & Rhow, P.C.
   6
   7
   8                                    By:
   9                                                      Benjamin N. Gluck
                                              Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              24
               EX PARTE APPLICATION FOR TRO ENJOINING ILLEGAL SEARCH AND SEIZURE
